Exhibit 10.2
 
SMTC CORPORATION


2010 INCENTIVE PLAN


STOCK OPTION AGREEMENT




1.           Grant of Option.  SMTC CORPORATION, a Delaware corporation (the
“Company”), hereby grants to the Optionee identified in the Notice of Option
Grant to which this Agreement is attached (the “Notice”), an option (the
“Option”) to purchase the total number of shares of Common Stock (the “Shares”)
set forth in the Notice, at the exercise price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms, definitions and provisions of the
SMTC CORPORATION 2010 Incentive Plan (the “Plan”) adopted by the Company, which
is incorporated in this Agreement by reference. Unless otherwise defined in this
Agreement, the terms used in this Agreement shall have the meanings defined in
the Plan.
 
2.           Designation of Option.  This Option is intended to be an Incentive
Stock Option as defined in Section 422 of the Code only to the extent so
designated in the Notice, and to the extent it is not so designated or to the
extent the Option does not qualify as an Incentive Stock Option, it is intended
to be a Nonstatutory Stock Option.
 
Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any parent or subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.
 
3.           Exercise of Option.  This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           This Option may only be exercised with respect to Shares that are
already Vested as of the date of such exercise.
 
(iii)           This Option may not be exercised more than once in any three
month period, without the consent of the Company.
 
(iv)           In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.
 
 
 

--------------------------------------------------------------------------------

 
(v)           In no event may this Option be exercised after the Expiration Date
of the Option as set forth in the Notice.
 
(vi)           Notwithstanding anything contained herein to the contrary, this
Option may NOT be exercised to the extent that following the exercise of such
Options, the Optionee (together with its Affiliates (as defined in the Company’s
Tax Benefits Preservation Plan dated June 9, 2010, as such may be amended from
time to time)) holds 4.9% or more of the Common Shares (as defined and
calculated pursuant to Section 382 of the Internal Revenue Code).
 
(b)           Method of Exercise.
 
(i)            Except as otherwise set forth in the Notice, this Option shall be
exercisable by execution and delivery of a written notice approved for such
purpose by the Company which shall state Optionee’s election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as to the holder’s investment
intent with respect to such Shares as may be required by the Company pursuant to
the provisions of the Plan.  Such written notice shall be signed by Optionee and
shall be delivered to the Company by such means as are determined by the
Administrator in its discretion to constitute adequate delivery.  The written
notice shall be accompanied by payment of the Exercise Price.  This Option shall
be deemed to be exercised upon receipt by the Company of such written notice
accompanied by the Exercise Price.
 
(ii)           As a condition to the exercise of this Option, Optionee agrees to
make adequate provision for federal, state or other tax withholding obligations,
if any, which arise upon the vesting or exercise of the Option, or disposition
of Shares, whether by withholding, direct payment to the Company, or otherwise.
 
(iii)           The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of the Option unless such
issuance or delivery would comply with the applicable laws, with such compliance
determined by the Company in consultation with its legal counsel.  This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board.  As a condition
to the exercise of this Option, the Company may require Optionee to make any
reasonable representation and warranty to the Company as may be required by the
applicable laws.  Assuming such compliance, for income tax purposes the Shares
shall be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares.
 
4.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination of the following, at the election of
Optionee:
 
(a)           cash or check;
 
(b)           cancellation of indebtedness;
 
 
- 2 -

--------------------------------------------------------------------------------

 
(c)           prior to the date, if any, upon which the Common Stock becomes a
publicly traded security as determined in the sole discretion by the Company’s
Board (a “Listed Security”), by surrender of other shares of Common Stock of the
Company that have an aggregate fair market value (as determined in accordance
with the Plan, the “Fair Market Value”) on the date of surrender equal to the
Exercise Price of the Shares as to which the Option is being exercised.  In the
case of shares acquired directly or indirectly from the Company, such shares
must have been owned by Optionee for more than six (6) months on the date of
surrender (or such other period of time as is necessary to avoid the Company’s
incurring adverse accounting charges); or
 
(d)           following the date, if any, upon which the Common Stock is a
Listed Security, and if the Company is at such time permitting “same day sale”
cashless brokered exercises, delivery of a properly executed exercise notice
together with irrevocable instructions to a broker participating in such
cashless brokered exercise program to deliver promptly to the Company the amount
required to pay the exercise price (and applicable withholding taxes).
 
5.           Termination of Relationship.  Following the date of termination of
Optionee’s relationship with the Company as an employee or consultant (as the
case may be, the “Continuous Service Status”) for any reason (the “Termination
Date”), Optionee may exercise the Option only as set forth in the Notice and
this Section 5.  To the extent that Optionee is not entitled to exercise this
Option as of the Termination Date, or if Optionee does not exercise this Option
within the Termination Period set forth in the Notice or the termination periods
set forth below, the Option shall terminate in its entirety.  In no event, may
any Option be exercised after the Expiration Date of the Option as set forth
in the Notice.
 
(a)           Termination.  In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s disability or death or for
Cause (as defined in the Plan), Optionee may, to the extent Optionee is vested
in the Option Shares at the date of such termination (the “Termination Date”),
exercise this Option during the Termination Period set forth in the Notice.
 
(b)           Other Terminations.  In connection with any termination other than
a termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
 
(i)           Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
disability, Optionee may, but only within six months from the Termination Date,
exercise this Option to the extent Optionee was vested in the Option Shares as
of such Termination Date.
 
(ii)           Death of Optionee.  In the event of the death of Optionee (a)
during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Service Status since the date of grant of
the Option, or (b) within thirty (30) days after Optionee’s Termination Date,
the Option may be exercised at any time within six months following the date of
death by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was vested in
the Option as of the Termination Date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(iii)           Termination for Cause.  In the event Optionee’s Continuous
Service Status is terminated for Cause, the Option shall terminate immediately
upon such termination for Cause.  In the event Optionee’s employment or
consulting relationship with the Company is suspended pending investigation of
whether such relationship shall be terminated for Cause, all Optionee’s rights
under the Option, including the right to exercise the Option, shall be suspended
during the investigation period.
 
6.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her or by
his or her representative in accordance with Section 5(b)(i) and (ii).  The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
 
7.           Tax Consequences.  THE OPTIONEE HEREBY ACKNOWLEDGES THAT THE
ISSUANCE AND EXERCISE OF THIS OPTION MAY HAVE TAX CONSEQUENCES TO THE OPTIONEE
AND THAT ANY AND ALL SUCH TAX CONSEQUENCES ARE THE SOLE RESPONSIBILITY OF THE
OPTIONEE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE ACCEPTING AND/OR
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)           Incentive Stock Option.
 
(i)           Tax Treatment upon Exercise and Sale of Shares.  If this Option
qualifies as an Incentive Stock Option, there will be no regular federal income
tax liability upon the exercise of the Option, although the excess, if any, of
the fair market value of the Shares on the date of exercise over the Exercise
Price will be treated as an adjustment to the alternative minimum tax for
federal tax purposes and may subject Optionee to the alternative minimum tax in
the year of exercise.  If Shares issued upon exercise of an Incentive Stock
Option are held for at least one year after exercise and are disposed of at
least two years after the Option grant date, any gain realized on disposition of
the Shares will also be treated as long-term capital gain for federal income tax
purposes.  If Shares issued upon exercise of an Incentive Stock Option are
disposed of within such one-year period or within two years after the Option
grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the fair market
value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.
 
(ii)           Notice of Disqualifying Dispositions.  With respect to any Shares
issued upon exercise of an Incentive Stock Option, if Optionee sells or
otherwise disposes of such Shares on or before the later of (i) the date two
years after the Option grant date, or (ii) the date one year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition.  Optionee acknowledges and agrees that he or she may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.
 
(b)           Nonstatutory Stock Option.  If this Option does not qualify as an
Incentive Stock Option, there may be a regular federal (and state) income tax
liability upon the exercise of the Option. Optionee will be treated as having
received compensation income
 
 
- 4 -

--------------------------------------------------------------------------------

 
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price.  If
Optionee is an Employee, the Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.  If Shares issued upon exercise of a Nonstatutory Stock
Option are held for at least one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes.
 
8.           Lock-Up Agreement.  In connection with the initial public offering
of the Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
 9.           Effect of Agreement.  Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Option.  In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.  The Option, including the Plan, constitutes the entire agreement
between Optionee and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.  In addition, Optionee agrees to at all times
abide by all applicable policies of the Company, including the Company’s Insider
Trading Policies and the Company’s Rights Plan.
 
10.           Section 409A.  This Plan is intended to meet the requirements to
be exempt from the application of Section 409A of the Internal Revenue Code
("Section 409A").  If any amount payable under the Plan is determined to be
subject to Code Section 409A, then the applicable provisions of the Plan shall
be interpreted and administered in accordance with Section 409A and the
applicable guidance issued by the Department of the Treasury with respect to the
application of Section 409A. Notwithstanding any provision of the Plan to the
contrary, no payment of an amount subject to Section 409A on account of a
termination of service as defined in Section 409A and the accompanying guidance,
shall be made to Optionee if he is a specified employee (within the meaning of
Section 409A and the applicable guidance) as of the date of Optionee’s
termination of service, within the six-month period following Optionee’s
termination of service.  Amounts to which Optionee would otherwise be entitled
under the Plan during the first six months following the termination of service
will be accumulated and paid on the first day of the seventh month following the
Optionee’s termination of service.


 
- 5 -

--------------------------------------------------------------------------------

 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
 
 
 

 
THE COMPANY:
 
SMTC CORPORATION
     
By:/s/ David Sandberg
 
(Signature)
     
Name:  David Sandberg
Title:  Chairman, Board of Directors
     
OPTIONEE:
     
By:  /s/ Alex Walker


Name:  Alex Walker

 
 
- 7 -

--------------------------------------------------------------------------------